Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 1 of 15 PageID #:91714




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

KLEEN PRODUCTS LLC, et al.,
individually and on behalf of all those
similarly situated,
                                                 Case No. 1:10-cv-05711
               Plaintiffs,
                                                 Hon. Harry D. Leinenweber
       v.

INTERNATIONAL PAPER CO., et al.,

               Defendants.

                                     INDEX OF EXHIBITS


Exhibit A:     Proposed Form of Mail Notice

Exhibit B:     Proposed Form of Summary/Publication Notice
Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 2 of 15 PageID #:91715




                        EXHIBIT A
      Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 3 of 15 PageID #:91716

                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS

           Kleen Products LLC et al. v. International Paper, et al.,
                         Case No. 1:10-cv-05711

          TO: All Members of the Certified Litigation Class
                               AND
     All Members of the PCA and Norampac Settlement Classes
That Submitted Claim Forms to the Settlement Administrator by July
                             15, 2018

                              Notice of Motions
(1)   For Approval of Final Distribution of All Settlement Funds,
      Including:
           (i) Distribution of Remaining Proceeds in the Three-
           Defendant Settlement Fund,
           (ii) Adoption of the Plan of Distribution for the PCA and
           Norampac Settlement Funds, and
           (iii) Final Determinations of Qualified Claims, Allowed
           Claims, Allowed Purchases and Payment Amounts to
           Qualified Claimants;
(2)   For Reimbursement of Unpaid Expenses of Class Counsel;
(3)   For an Award of Attorneys’ Fees from the PCA and Norampac
      Settlement Funds; and
(4)   For an Award of Incentive Fees to Class Representatives

    If You Directly Purchased Containerboard Products Between
  February 15, 2004 through November 8, 2010, And Did Not Timely
  Exclude Yourself from the Certified Litigation Class or the PCA or
Norampac Settlement Classes You are Members of These Classes and
 Submitted a Claim Form to the Settlement Administrator by July 15,
          2018 Your Rights May Be Affected by This Notice
              A Federal Court authorized this Notice. This is not a solicitation from a lawyer.

  •   Please read this notice carefully. Your legal rights are affected whether you act or do not act. Your rights
      and the deadlines for exercising your rights are explained in this Notice.
    Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 4 of 15 PageID #:91717

•   Kleen Products LLC et al. v. International Paper, et al., is a class action lawsuit pending in the United
    States District Court for the Northern District of Illinois involving the price of Containerboard Products
    purchased directly from the Defendants between February 15, 2004 through November 8, 2010, for use
    or delivery in the United States.
•   “Containerboard Products” include linerboard, corrugated medium, rollstock, corrugated sheets and
    corrugated products, including displays, boxes and other containers.
•   This notice concerns distributions from settlements with: (i) Defendants International Paper Company,
    Temple-Inland Inc. and Weyerhaeuser Company (“Three-Defendant Settlement”), (ii) Packaging
    Corporation of America (“PCA”) (“PCA Settlement”) and (iii) Norampac (“Norampac Settlement”).
       •   On November 20, 2018, the Settlement Administrator distributed a portion of the Three-Defendant
           Settlement, as previously approved by the Court. Claimants were advised of their Allowed Claims,
           Allowed Purchase Amounts and Payment Amounts. Qualified Claimants were issued checks or
           wire transfers.
       •   The motions subject to this Notice seek certain court approvals for a second and final distribution
           to Qualified Claimants of the balance of the Three-Defendant Settlement Fund, distribution of the
           balance of the PCA and Norampac Settlement Funds and to finalize Allowed Claims and
           Claimants, Allowed Purchases and Payment Amounts.

       •   No new claims forms will be sent or required for Qualified Claimants to participate in any
           of the subject distributions.
•   Plaintiffs have filed motions:
    (1) For Approval of Final Distribution of All Settlement Funds, Including:
           (i) Distribution of Remaining Proceeds in Three-Defendant Settlement Fund,
           (ii) Adoption of the Plan of Distribution (ECF Nos. 1382 & 1411) to the PCA and Norampac
           Settlement Funds, and
           (iii) Final Determinations of Qualified Claims, Allowed Claims, Allowed Purchases and Payment
           Amounts to Qualified Claimants;
    (2) For Reimbursement of Unpaid Expenses of Class Counsel;
    (3) For an Award of Attorneys’ Fees from the PCA and Norampac Settlement Funds; and
    (4) For an Award of Incentive Fees to Class Representative.

    You may view the motions at www.containerboardproductscase.com.
    No new claim forms are required.

•   On November 8, 2010, Plaintiffs filed a Consolidated Amended Complaint (the “Complaint”) alleging
    that the Defendants participated in an unlawful conspiracy to fix, raise, maintain or stabilize the price of
    Containerboard Products at artificially high levels, including via various types of supply restrictions, in
    the United States in violation of Section 1 of the Sherman Act. Plaintiffs filed later amendments to the
    Complaint. The lawsuit claimed that any person or entity that purchased Containerboard Products directly
    from any Defendant during the Class Period paid a price higher than they otherwise would have paid in
    a competitive market. The lawsuit sought to recover three times the actual damages that Plaintiffs allege
    the Defendants’ conduct caused, and injunctive relief, attorneys’ fees and costs. Settling Defendants and
    the Non-Settling Defendants denied any liability.


                                                     2
    Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 5 of 15 PageID #:91718

•   The Defendants included PCA, Norampac (also referred to as Cascades Canada, Inc./Norampac Holdings
    U.S., Inc.), International Paper Company (“IP”), Temple-Inland Inc. (now known as Temple-Inland LLC),
    TIN Inc. (now known as TIN LLC) (“collectively “TIN”, Weyerhaeuser Company (“WY”), Georgia-
    Pacific LLC (GP), and WestRock CP, LLC (formerly known as Smurfit-Stone Container Corporation)
    (“WestRock”) and included their predecessor companies (including Containerboard Products
    manufacturers merged with or acquired by them) and each of their subsidiaries or affiliates that sold
    Containerboard Products in the United States during the Class Period.
•   A “direct purchaser” is a person or business that bought Containerboard Products directly from any of the
    Defendants, including their predecessors, affiliates, or subsidiaries at any time during the Class Period,
    rather than from an intermediary or a company that is not a Defendant, for use or delivery in the United
    States. A direct purchaser did not have to purchase exclusively from a Settling Defendant during the Class
    Period to be a Class Member. The Class Period is February 15, 2004 through November 8, 2010.
•   On May 6, 2014, the Court granted Preliminary Approval of a settlement with Defendant PCA for $17.6
    million and other consideration and approved the form of Notice. On September 3, 2014, the Court granted
    Final Approval to a settlement with Defendant PCA, including certification of the PCA Settlement Class,
    defined as “all persons who purchased Containerboard Products directly from any of the Defendants or their
    subsidiaries or affiliates for use or delivery in the United States between February 15, 2004 through November
    8, 2010, subject to certain exclusions. (see below)
•   On February 17, 2015, the Court granted Preliminary Approval of a settlement with Defendant Norampac
    for $4.8 million and other consideration and approved the form of Notice. On May 21, 2015, the Court
    granted Final Approval to a settlement with Defendant Norampac, including certification of the Norampac
    Settlement Class defined the same as the PCA Settlement Class.
•   To date Class Plaintiffs have not sought approval of a Plan of Distribution, award of attorneys’ fees, or
    reimbursement of expenses from the PCA or Norampac Settlement Funds. Nor have Class Plaintiffs sought
    class representative incentive awards for the eight representative Class Plaintiffs.
•   On March 26, 2015, after contested class certification proceedings, the Court certified a Class to litigate
    the merits of this case (Certified Litigation Class”) and the Seventh Circuit Court of Appeals affirmed this
    ruling on August 4, 2016. The Defendants then filed a Petition for Writ of Certiorari, seeking review by
    the United States Supreme Court, which was denied on April 17, 2017.
•   The Certified Ligation Class includes:
           All persons who purchased Containerboard Products directly from any of the
           Defendants or their subsidiaries or affiliates for use or delivery in the United States
           during the Certified Class Period of February 15, 2004 through November 8, 2010.

           Specifically excluded from the Certified Class are the Defendants; officers,
           directors, or employees of any Defendant; any entity in which any Defendant has a
           controlling interest; and any affiliate, legal representative, heir or assign of any
           Defendant. Also excluded from the Class are any federal, state or local
           governmental entities, any judicial officer presiding over this action and the
           members of his or her immediate family and judicial staff, and any juror assigned
           to this action.

•   On August 1, 2017, the Court granted Preliminary Approval of a settlement with Defendants IP, TIN and
    WY for $354 million and other consideration, subject to a one-third holdback until certain conditions
    expired (“Three-Defendant Settlement”) and approved the form of Notice. On October 17, 2017, the Court
    granted Final Approval of the settlement. The Court also granted an Interim Award of Attorneys’ Fees and
    approved a Plan of Distribution from the Three-Defendant Settlement Fund.
                                                      3
        Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 6 of 15 PageID #:91719

    •   On August 3, 2017, the Court granted motions for summary judgment in favor of the Non-Settling Defendants
        (GP and Westrock) and on September 13, 2017, judgment was entered in their favor.
    •   On December 7, 2018, the Seventh Circuit Court of Appeals affirmed the judgment for the Non-Settling
        Defendants.
    •   On November 16, 2018, the holdback provisions of the Three-Defendant Settlement expired.
    •   “Claim Form” means a completed, Court- approved form submitted by a Class Member verifying the total
        Containerboard Products purchased during the Class Period and accompanied by the requisite supporting
        documentation.
    •   A “Claimant” is a Class Member that submitted a Claim Form to the Settlement Administrator by July 15,
        2018. A “Qualified Claimant is a Class Member that submitted a Qualified Claim. A “Qualified Claim”
        is a timely and compliant Claim Form submitted by a Class Member to the Settlement Administrator
        supported by such evidence as required by the Claim Form or as otherwise determined by the Settlement
        Administrator, signed under penalty of perjury by an authorized person and complies with the Plan of
        Distribution, the Settlement Agreements and any other applicable orders of the Court.
    •   “Allowed” means approved and authorized for payment by the Settlement Administrator or the Court’.
        “Allowed Claim” means a Qualified Claim that has been Allowed. “Allowed Purchases” means the
        amount of claimed Containerboard Products purchases qualifying and allowed for payment. “Allowed
        Claimant” means a Qualified Claimant whose claim has been Allowed.
    •   “Payment Amount” means the amount paid to an Allowed Claimant based upon its pro rata share of all
        Allowed Purchases relative to the Distribution Amount.
    •   One purpose of this motion is to provide for a distribution of the balance of the Three-Defendant
        Settlement Fund together with distribution of the balance the PCA and Norampac Settlement Funds to
        Qualified Claimants and to finalize Allowed Claims and Claimants, Allowed Purchases and Payment
        Amounts.
    •   Other purposes of this motion are for Reimbursement of Unpaid Expenses incurred by Class Counsel in
        connection with this case of approximately $4,097,184.26 for an award of attorneys’ fees from the PCA
        and Norampac Settlement Funds in the amount of $6,370,000 (28.4%) plus accrued interest, and for an
        award of Class Representative Incentive Awards in the aggregate amount of $350,000 for the named class
        representatives.1
    •   The Plan of Distribution and the Order Granting Motion for Final Approval of Plan of Distribution for the
        Three-Defendant Settlement established requirements for Qualified Claims and Qualified Claimants,
        Allowed Claims and Allowed Purchases, and Payment Amounts. It also included procedures for
        distribution of the settlement fund and claims procedures and approved two types of claims forms. One
        form included pre-populated purchase amounts based on Defendants’ records produced during the case.
        A second form was not pre-populated and allowed Class Members the option to fill in purchase data and
        submit supporting documentation.
           •   To participate in any distribution of settlement funds in the Three-Defendant Settlement, Class
               Members must have been recognized as the owner of an Allowed Claim. To determine the owner
               of an Allowed Claim, each Claim Form submitted was required to be examined by the Settlement
               Administrator who, under the supervision of Co-Lead Counsel, determined whether it was a
               Qualified Claim, whether the claim would be Allowed, and the amount of Allowed Purchases,
               subject to Court Order. Claim Forms that did not meet the submission requirements were required
               to be rejected. Prior to rejection of a claim, the Settlement Administrator through Claims

1
  If approved by the Court, Class Plaintiffs Ferraro Foods of North Carolina, LLC. and Ferraro Foods, Inc. will
receive a single award of $50,000.
                                                        4
    Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 7 of 15 PageID #:91720

           Deficiency Notices, notified all Claimants whose claims were marked for rejection, in whole or in
           part, of their deficiency or ineligibility condition, explained the reason(s) for the deficiency or
           ineligibility conditions and requested either that the Claimants provide additional information
           necessary to remedy the deficiency or provided an opportunity for the Claimant to object to the
           determination. Claimants who received a Claims Deficiency Notice were allowed to contest the
           rejection of their Claim within 20 days after mailing of the Claims Deficiency Notice, by serving
           upon the Settlement Administrator a notice and statement of reasons indicating the Claimant’s
           grounds for contesting along with any supporting documentation. If a dispute about a claim was
           not resolved to the satisfaction of the Settlement Administrator and Class Member, Co-Lead
           Counsel reserved the right to present such disputes to the Court.
       •   The Settlement Administrator has received and processed a total of 13,828 Claim Forms and
           determined 10,795 are valid claims with no deficiencies. The Settlement Administrator also
           determined that 303 claims are valid, but deficient in their attempt to augment their claimed
           purchase amounts. More specifically, these claims sought a claimed purchase amount more than
           what was either evidenced through Defendant purchase records and/or supported by Claimant
           documentation. The Settlement Administrator rejected 2,730 claims as ineligible. Claimants were
           advised of the status of their claims throughout the process.
       •   The Settlement Administrator has recommended that the Court approve its administrative
           determination to accept late claims received by July 15, 2018, perfected claims received between
           July 15, 2018 and September 25, 2018, and all corrective correspondence received by September
           25, 2018. The Settlement Administrator has further recommended that all deficient claims
           received after July 15, 2018 and claims received after September 25, 2018 be rejected as late
           because they could not be processed without delaying the progress of the administration. The
           Settlement Administrator has also recommended that any late corrective correspondence received
           after September 25, 2018 not be used to correct any outstanding deficiencies that remained as of
           September 25, 2018 for the same reason.
       •   After the time for filing claims ended, the Settlement Administrator issued to Co-Lead Counsel a
           report of the number of approved claims, and the total amount of allowed claims. The Settlement
           Administrator calculated the amount available for distribution after deducting all court-approved
           costs of Notice, Settlement Administration and Escrow, taxes and related expenses, other Court-
           ordered payments and additional reserves for future expenses and court-ordered attorneys’ fees.
       •   Subject to Court approval, the review procedures and recommendations of the Settlement
           Administrator relating to distribution of settlement funds from the Three-Defendant Settlement
           shall also be applied to distributions from the PCA and Norampac Settlements and no claims forms
           will be sent or required in order for Qualified Claimants to participate in a distribution from the
           PCA Settlement or the Norampac Settlement
•   On or about November 20, 2018, the Settlement Administrator began the first distribution of the Three-
    Defendant Settlement.
•   Subject to court approval, Qualified Claimants who accept the Final Determinations by the Settlement
    Administrator of their Qualified Claims, Allowed Claims, Allowed Purchases and Payment Amounts of
    more than $10 from the first distribution of the Three-Defendant Settlement do not need to take any action
    to receive their pro rata payments from the second distribution from the Three-Defendant Settlement or
    any distributions from the PCA or Norampac Settlement Amounts.
•   For further details, answers to frequently asked questions, and more information, see
    www.containerboardproductscase.com, call 888-764-8864, or write to Containerboard Products Class
    Action, c/o A.B. Data, Ltd., P.O. Box 173014, Milwaukee, WI 53217


                                                    5
       Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 8 of 15 PageID #:91721

  DO NOT CONTACT THE COURT OR THE CLERK OF COURT REGARDING THIS NOTICE.

                   LEGAL RIGHTS AND OPTIONS IN THIS PROPOSED SETTLEMENT:
       YOU OR YOUR
                                                        RESULT:                         DUE DATE:
       COMPANY MAY:
                                You will remain part of the PCA Settlement
                                Class, the Norampac Settlement Class and the
                                Certified Ligation Class and will be bound by any
       DO NOTHING               resulting orders. If you are a Qualified Claimant Not applicable
                                and your Payment Amount is more than $10 you
                                will receive your pro rata share of any
                                distributions.
                                If you are a Class Member who submitted a
                                Claim Form to the Settlement Administrator
       OBJECT TO FINAL          before July 15, 2018 you may object to the Final
       DETERMINATIONS OF        Determinations of by the Settlement
       YOUR CLAIM               Administrator of Your Qualified Claims,           Postmarked by
       ________________________ Allowed Claims, Allowed Purchases and             XXXXX, 2019
                                Payment Amounts
                                _______________________________________
       OBJECT TO THE            You may oppose any of the motions:
       MOTIONS
                                     (1) For the Approval of Final Distribution,
                                     including Adoption of the Plan of Distribution
                                     for The PCA and Norampac Settlement Funds
                                     and;
                                     (2) For Reimbursement of Unpaid Expenses;
                                     (3) For an Award of Attorneys’ Fees from the
                                     PCA and Norampac Settlement Funds; and
                                     (4) For an award of Incentive Fees to Class
                                     Representatives.                                 Postmarked by
                                     If you oppose any of these motions you must      XXXXX, 2019
                                     support your opposition with documentation
                                     establishing your right to oppose any motion and
                                     your reasons for opposition.

                                     The Court may hold a hearing on the Motions.
                                                                                        Postmarked by
       ATTEND A HEARING              You may write to the Court to ask permission to
                                                                                        XXXXX, 2019
                                     speak at the hearing

                        DISTRIBUTION OF THE SETTLEMENT PROCEEDS

1. How do we tell the Court we don’t like the Motions or my Qualified Claims, Allowed Claims,
Allowed Purchases or Payment Amounts?
   •   If you filed a Claim Form to participate in the first distribution from the Three-Defendant Settlement and
       object to the determinations of Your Qualified Claims, Allowed Claims, Allowed Purchases or Payment
       Amounts you must support your motion with proof of purchase documentation relating to the total
       purchases for which you are submitting a claim. Supporting documentation should include the product

                                                       6
       Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 9 of 15 PageID #:91722

       name, number of units, date of purchase, defendant purchased from, and net purchase amount. You may
       present the facts and law that you believe support your objection. You will not be represented by Co-Lead
       Counsel. However, you may be represented by your own attorney.
   •   If you are a Qualified Claimant, you can object to the Motions for Reimbursement of Unpaid Expenses;
       An Award of Attorneys’ Fees from the PCA and Norampac Settlement Funds, or an Award of Incentive
       Fees to the Class Representatives. To object, you send a letter that includes:
       •   A statement saying which motions you object to and the basis for your objection and your name,
           address, telephone number, and signature. (Deletion)
       •   Proof that you are a Qualified Claimant such as your claim form and invoices showing you purchased
           Containerboard Products (linerboard, corrugated medium, rollstock, corrugated sheets and corrugated
           products, including displays, boxes and other containers) during the Class Period (February 15, 2004
           through November 8, 2010) directly from the Defendants for use or delivery in the United States.
   •   Your ability to object will not apply to any objection made in a class you previously excluded yourself
       from or fall within the exclusions listed above.

Your objection must identify this case and case number and must be filed at this address, postmarked by
XXXXX, 2019.
                                        Clerk of Court
                                        United States District Court
                                        for the Northern District of Illinois
                                        Everett McKinley Dirksen
                                        United States Courthouse
                                        219 South Dearborn Street
                                        Chicago, IL 60604
You must also mail copies of the objection to all the following, postmarked by XXXXX, 2019.
Michael J. Freed                     Daniel J. Mogin                            Containerboard Products
FREED KANNER LONDON &                MOGINRUBIN LLP                             P.O. Box 173014
MILLEN LLC                           One America Plaza                          Milwaukee, WI 53217
2201 Waukegan Rd., Suite 130         600 West Broadway, Suite 3300              Telephone: (888) 764-8864
Bannockburn, IL 60015                San Diego, CA 92101
Telephone: (224) 632-4500            Telephone: (619) 687-6611
Fax: (224) 632-4521



                                              THE HEARING
The Court may hold a hearing to decide whether to grant the motions. You may attend, but do not have to do so.
If you attend, you may ask to speak, but you don’t have to participate.
2. When and where will the Court decide whether to approve the Proposed Settlement?
The Court has set a Hearing Date at 10:00 a.m. on XXXXXX, 2019, in Courtroom 1941 at the United States
Courthouse, 219 South Dearborn Street, Chicago, IL 60604. At this hearing, the Court will give consideration to
any properly filed motions and objections (Deletion) and may accept argument from people who have asked to
speak at the hearing. After the hearing, the Court will decide whether to approve the Motions.
The Court may change the time and date of the Hearing and may also determine that no Hearing is required in
order to make a ruling. Notice of any change will be posted at the courthouse or on the Court’s website.
                                                       7
      Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 10 of 15 PageID #:91723

3. Do I have to come to the hearing?
If there is a hearing, you do not have to attend but you may come at your own expense. You may also pay your
own lawyer to attend.
4. May I speak at the hearing?
You may ask the Court for permission to speak at the Hearing. To do so, you must send a letter stating:
       •   “Notice of Intention to Appear in Kleen Products LLC, et al. v. International Paper, et al.”
       •   The position(s) you will take on the Motions and your reasons.
       •   Your name, address, telephone number, and signature.
       •   Proof that you are a Qualified Claimant, such as described in Question 1, above.
Your Notice of Intention to Appear must identify this case and the case number and must be filed at this address,
postmarked by XXXXXXX, 2019,
                                         Clerk of Court
                                         United States District Court
                                         for the Northern District of Illinois
                                         Everett McKinley Dirksen
                                         United States Courthouse
                                         219 South Dearborn Street
                                         Chicago, IL 60604
You must also mail copies of the Notice of Intention to Appear to the attorneys listed in Question 1, above.



                  THE LAWYERS REPRESENTING YOU AS A CLASS MEMBER

5. Are the lawyers seeking payment?
The Motions include a petition by Class Counsel for payment of attorneys’ fees from the PCA and Norampac
Settlement Funds. Class Counsel are also seeking Reimbursement of Unpaid Expenses from all of the Settlement
Funds. No payment of attorneys’ fees or reimbursement of expenses shall be made absent an order of the Court.
Class Members shall have no obligation to pay any fees or expenses of Class Counsel.
                                    GETTING MORE INFORMATION
6. How do I get more information?
You can learn more about the litigation and distributions by visiting www.containerboardproductscase.com,
calling 888-764-8864, or writing to Containerboard Products Class Action, c/o A.B. Data, Ltd., P.O. Box 173014,
Milwaukee, WI 53217.
You may also write to any of Class Counsel at these addresses:
 Michael J. Freed                                             Daniel J. Mogin
 FREED KANNER LONDON & MILLEN LLC                             MOGINRUBIN LLP
 2201 Waukegan Rd., Suite 130                                 One America Plaza
 Bannockburn, IL 60015                                        600 West Broadway, Suite 3300
 Telephone: (224) 632-4500                                    San Diego, CA 92101
 Fax: (224) 632-4521                                          Telephone: (619) 687-6611
                                                              Fax: (619) 687-6610

                                                        8
      Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 11 of 15 PageID #:91724

                Do not contact the Judge or the Clerk of Court regarding this settlement.
7. Can I update my address?
Yes. If your address changes, please contact the Settlement Administrator by email at
info@containerboardproductscase.com or by mail at Containerboard Products Class Action, c/o A.B. Data, Ltd.,
P.O. Box 173014, Milwaukee, WI 53217.




DATED: XXXXXX, 2019                        BY ORDER OF THE COURT
                                           UNITED STATES DISTRICT COURT
                                           NORTHERN DISTRICT OF ILLINOIS




                                                     9
       Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 12 of 15 PageID #:91725


CONTAINERBOARD PRODUCTS CLASS ACTION
ADMINISTRATOR
c/o A.B. DATA, LTD.
PO BOX 173014
MILWAUKEE, WI 53217-8091

                           COURT-APPROVED NOTICE REGARDING
                         CONTAINERBOARD PRODUCTS CLASS ACTION



DATED MATERIAL—OPEN IMMEDIATELY
CBD_SS_54129S8




                                               10
Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 13 of 15 PageID #:91726




                         EXHIBIT B
Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 14 of 15 PageID #:91727



                                                                 Legal Notice

                              Kleen Products LLC et al. v. International Paper, et al.,
                                            Case No. 1:10-cv-05711
                              TO: All Members of the Certified Litigation Class AND
                           All Members of the PCA and Norampac Settlement Classes
                   That Submitted Claim Forms to the Settlement Administrator by July 15, 2018

                                                Notice of Motions
(1) For Approval of Final Distribution of All Settlement Funds, Including:
         (i) Distribution of Remaining Proceeds in Three-Defendant Settlement Fund,
         (ii) Adoption of the Plan of Distribution for the PCA and Norampac Settlement Funds, and
         (iii) Final Determinations of Qualified Claims, Allowed Claims, Allowed Purchases and Payment
         Amounts to Qualified Claimants;
 (2) For Reimbursement of Unpaid Expenses of Class Counsel;
 (3) For an Award of Attorneys’ Fees from the PCA and Norampac Settlement Funds and
 (4) For an Award of Incentive Fees to Class Representatives

If You Directly Purchased Containerboard Products Between February 15, 2004 through November 8, 2010 and Did
Not Timely Exclude Yourself from the Certified Litigation Class or the PCA or Norampac Settlement Classes You are
Members of These Classes and Your Rights May Be Affected. If You are a Member of These Classes and Submitted
a Claim Form to the Settlement Administrator by July 15, 2018 You are a Claimant and Your Rights as a Claimant
and Distribution May Be Affected.

What is This Notice About?                                                   Do We Need to Re-Submit Claim Forms?
Kleen Products LLC et al. v. International Paper, et al., is a class         NO, new claim forms are not required and will not be accepted.
action lawsuit involving the price of Containerboard Products
purchased directly from the Defendants pending in the United States          What Are My Rights?
District Court for the Northern District of Illinois.                              You will remain part of the PCA Settlement Class, the Norampac
                                                                             Settlement Class and the Certified Ligation Class and will be bound by
“Containerboard Products” include linerboard, corrugated medium,             any resulting orders. If you are a Qualified Claimant and your Payment
rollstock, corrugated sheets and corrugated products, including              Amount is more than $10 you will receive your pro rata share of any
displays, boxes and other containers.                                        distributions.
This notice concerns distributions from settlements with:              (i)        Qualified Claimants may object to the Final Determinations of
Defendants International Paper Company, Temple-Inland Inc.           and     Your Qualified Claims, Allowed Claims, Allowed Purchases and
Weyerhaeuser Company (“Three-Defendant Settlement”),                  (ii)   Payment Amounts. You may also oppose to any of the motions. If you
Packaging Corporation of America (“PCA”) (“PCA Settlement”)          and     oppose any of the motions, you must support your opposition with
(iii) Norampac (“Norampac Settlement”).                                      documentation establishing your right to oppose any motion and your
                                                                             reasons for opposition.
On November 20, 2018, the Settlement Administrator began                        Additional information about your rights may be obtained in the
distributing part of the Three-Defendant Settlement, as previously           manner referred to below.
approved by the Court. Claimants were advised of their Allowed
Claims, Allowed Purchase Amounts and Payment Amounts. Payments               Hearing Date
were made via check or wire transfer                                              A Hearing is scheduled to be held at the United States District
                                                                             Court for the Northern District of Illinois in Courtroom 1941 at 10:00
The first listed motion provides for a second distribution of the balance    a.m. on XXXXXXXXX. The date and location for this hearing may be
of the Three-Defendant Settlement Fund together with distribution of         changed on further Order of the Court.
the balance the PCA and Norampac Settlement Funds to Qualified
Claimants and to finalize Allowed Claims and Claimants, Allowed              This is a Summary; Where Can I Get More Information?
Purchases and Payment Amounts. The other motions are for (i)                       You can get complete Settlement information, including a copy
Reimbursement of Unpaid Expenses incurred by class counsel of                of the full Notice, by visiting www.containerboardproductscase.com,
approximately $4,097,184.26, (ii) for an award of attorneys’ fees from       calling 888-764-8864, or writing to Containerboard Products Class
the PCA and Norampac Settlement Funds in the amount of                       Action, c/o A.B. Data, Ltd., P.O. Box 173014, Milwaukee, WI 53217.
$6,370,000, (28.4%) plus accrued interest, and (iii) for an award of
incentive fees in the total amount of $350,000 for the eight class                Do not contact the Court in about the Motions. If you have any
representatives.    You      may       view    the      motions      at      questions you may contact Co-Lead Counsel for the Class:
www.containerboardproductscase.com.
                                                                              Michael J. Freed                   Daniel J. Mogin
Who is a Class Member and Claimant?                                           FREED KANNER LONDON &              MOGINRUBIN LLP
     You are a Class Member if, between February 15, 2004 and                 MILLEN LLC                         One America Plaza
November 8, 2010, you purchased Containerboard Products directly              2201 Waukegan Rd., Suite 130       600 West Broadway,
from any of the Defendants for use or delivery in the United States and       Bannockburn, IL 60015              Suite 3300
you did not request to be excluded from the lawsuit by December 5,            Telephone: (224) 632-4500          San Diego, CA 92101
2016. You are a Claimant and subject of this Notice if you are a Class        Fax: (224) 632-4521                Telephone: (619) 687-6611
Member and submitted a claim form to the Settlement Administrator                                                Fax: (619) 687-6610
Case: 1:10-cv-05711 Document #: 1454-1 Filed: 01/25/19 Page 15 of 15 PageID #:91728

before July 15, 2018. A “Qualified Claimant” submitted a timely and
compliant Claim Form to the Settlement Administrator by July 15,
2018 supported by such evidence as required by the Claim Form or as
otherwise determined by the Settlement Administrator, signed under
penalty of perjury by an authorized person. Additional information is
contained     in    the    full   Notice    available    at   www.
containerboardproductscase.com
